DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the extra Detail 505 in Figure 39 (see annotated figure below).  

    PNG
    media_image1.png
    466
    590
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 16, the steps are confusing.  The claims states that the first direction is substantially perpendicular to the braiding machine, but then after rotation states the last is no longer substantially perpendicular to the braiding machine.  The claim never teaches that the last is substantially perpendicular to the braiding machine to begin.  It is possible that the last could be at an angle while the first direction would be substantially perpendicular to the braiding machine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegismund (8757038) in view of Inman et al (4519290).
Siegismund teaches a method of making a braided component for an article of footwear (Title), comprising: 
passing a last through a braiding machine in a first direction to form a first layer of the braided component around the last (Figure 2); and 
passing the last with the first layer through the braiding machine a second time to form a second layer on top of the first layer of the braided component (Column 4, lines 42-51).  
While Siegismund essentially teaches the invention as detailed, it fails to specifically teach passing the last through the braiding machine the second time is in a second direction that is opposite the first direction.  Inman, however, teaches that it is well known when applying multiple layers upon a last type object (mandrel), to pass the object through the braiding machine a first time in a first direction, then a second time in a second direction that is opposite to the first direction (Column 5, lines 30-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have passed the last in opposite directions, so as to form a continuous braid with no major discontinuities while providing the necessary layers.  As explained by Inman: “This has obvious advantages, particularly in the fabrication of short braided structures”.  Siegismund contemplates providing a lining in addition to the shoe.  If the two are to be made of the same material, the ordinarily skilled artisan would obvious appreciate the benefits of a continuous braid since the shoe would be considered a short braided structure.  It should be noted, Inman also teaches that it is desirable to eliminate seams (Column 4, lines 7-10).
In regards to Claim 2, the combination would teach the first layer and the second layer are formed of a unitary braided construction (Inman; continuous braid).
In regards to Claim 3, the combination would teach forming the first layer and the second layer without removing the last from the braiding machine (Inman; continuous braid).
In regards to Claim 4, the combination would teach the strands from the first layer extend continuously into the second layer (Inman; continuous braid).
In regards to Claim 5, the combination would teach passing the last through the braiding machine includes passing the last past a braiding point of the braiding machine (Inman; past the fabric formation point in both directions).
In regards to Claim 6, the combination would teach passing the last through the braiding machine in the first direction includes moving the last a first distance past the braiding point in the first direction to form the first layer extending a length equal to the first distance along the last (Inman; past the fabric formation point in both directions). 
In regards to Claim 7, the combination would teach passing the last with the first layer through the braiding machine in the second direction includes moving the last with the first layer a second distance past the braiding point in the second direction to form the second layer extending a length equal to the second distance along the last and the first layer (Inman; past the fabric formation point in both directions).

passing a last through a braiding machine in a first direction to form a first layer of the braided component around the last (Figure 2); and
passing the last with the first layer through the braiding machine a second time to form a second layer on top of the fist layer of the braided component (Column 4, lines 42-51).
While Siegismund essentially teaches the invention as detailed, it fails to specifically teach passing the last through the braiding machine the second time is in a second direction that is opposite the first direction.  Inman, however, teaches that it is well known when applying multiple layers upon a last type object (mandrel), to pass the object through the braiding machine a first time in a first direction, then a second time in a second direction that is opposite to the first direction (Column 5, lines 30-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have passed the last in opposite directions, so as to form a continuous braid with no major discontinuities while providing the necessary layers.  As explained by Inman: “This has obvious advantages, particularly in the fabrication of short braided structures”.  Siegismund contemplates providing a lining in addition to the shoe.  If the two are to be made of the same material, the ordinarily skilled artisan would obvious appreciate the benefits of a continuous braid since the shoe would be considered a short braided structure.  It should be noted, Inman also teaches that it is desirable to eliminate seams (Column 4, lines 7-10).
In regards to more than two layers, Inman teaches traversing the mandrel through the machine past the fabric formation point in both directions sequentially, so as to lay on the mandrel a series of layers of the braid.  A series would just be a repetition of one forward and backwards passing cycle.  As such, the ordinarily skilled artisan would understand that if a third 
In regards to Claim 9, the combination would teach passing the last through the braiding machine includes passing the last past a braiding point of the braiding machine; and wherein the braided component includes a first fold where the second layer overlaps the first layer at a location of the braiding point when the last is reversed from the first direction to the second direction since the braid is continuous.
In regards to Claim 10, the combination would teach the braided component includes a second fold where the third layer overlaps the second layer at a location of the braiding point when the last is reversed from the second direction to the third direction since the braid is continuous. 
In regards to Claim 12, the combination would teach the braided component includes:
a first area including the first layer located along an outer surface of the braided component (at the edge of the formation, the bottom first layer would be located along the outer surface insomuch as it would form the first fold.  The braided component could also be partially flipped inside out):
a second area including the first layer, the second layer overlapping the first layer, and the third layer overlapping the second layer, wherein the third layer is located along the outer surface of the braided component (any area of three layers); and
a third area including the third layer located along the outer surface of the braided component (any area of three layers). 

wherein a length of the first area corresponds to a first distance the last is moved past the braiding point in the first direction, a length of the second area corresponds to a second distance the last is moved past the braiding point in the second direction, and a length of the third area corresponds to a third distance the last is moved past the braiding point in the third direction (Inman; past the fabric formation point in both directions).
In regards to Claim 15, the combination would teach forming a pleat in the braided component by reversing a feeding direction of the last through the braiding machine insomuch as a fold could be considered a pleat.
Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It should be noted, Siegismund teaches an understanding of rotating a last during braiding to adjust the amount of braided material applied to an area of the last (Column 4, lines 11-15).  To the degree definite, this is considered pertinent to rejected Claims 16-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Adams et al (5203249) Abstract, Wybrow (8061253) Detail 144, Bruce et al (9668544) Figures, and Amat (20180319100) Figures teach structures similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732